Title: From George Washington to Major General Israel Putnam, 28 April 1779
From: Washington, George
To: Putnam, Israel



Dr Sir,
Hd Qrs Middlebrook 28th April 1779

By intelligence received from different quarters, there is great reason to suspect the enemy have some important movement in contemplation—In this aspect of things, it becomes the part of prudence to provide as effectually as we can for the security of those points, at which we are most vulnerable. I am therefore to desire you will, without delay, detach General Parsons’ Brigade to reinforce General McDougall, and to continue with him ’till further orders—They must take their artillery and baggage with them. You will as directed in former letters hold the other brigade in perfect readiness to march at the shortest warning; and conform strictly to your original instructions, if you receive advice from General McDougall of any serious appearances of a movement against him.
I have just received notice that a detachment of the enemy have made an incursion into Monmouth County—Their objects probably were to surprise & cut off a party of our troops stationed there and to procure supplies. In the former they have been disappointed. I am Dr Sir, with great regard Your most Obedt servant.
P.S. By advice from New York it appears that the 42. 33 & 2 batalions of guards had embarked in flat bottomed boats on the morning of the 25th—that these were to be joined by Barton’s & Buskirks batalions & that three regiments of Hessians were the day after to draw provisions for six days—It is also said a number of heavy cannon have been embarked on board transports.
 